Maletz, Judge:
The court has before it defendant’s second motion for an order relieving defendant of the obligation to respond to plaintiff’s discovery, or, alternatively, to extend the time within which defendant must respond to plaintiff’s discovery.
In considering this motion, the court has examined the record in the case thus far, including the complaint; defendant’s motion to dismiss tor lack of jurisdiction and brief in support thereof; plaintiff’s cross-motion for partial summary judgment on its first cause of action and its brief in support thereof and in opposition to defendant’s motion to dismiss; defendant’s cross-cross-motion for summary judgment and brief in support thereof and in opposition to plaintiff’s motion for partial summary judgment; the amended complaint; and defendant’s reply to plaintiff’s opposition to defendant’s motion to dismiss.
On the basis of uncontroverted facts appearing in the above record (see Zenith Radio Corporation v. United States, 1 CIT 56, Slip Op. 80-10 at 6-7, Dec. 9, 1980), the court has concluded that plaintiff has made a sufficiently strong showing of bad faith so as to warrant discovery. See Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971); KFC National Management Corp. v. NLRB, 497 F. 2d 298, 305 (2d Cir. 1974); National Nutritional Foods Assn. v. FDA, 491 F. 2d 1141, 1145 (2d Cir. 1974); Singer Sewing Machine Co. v. NLRB, 329 F. 2d 200, 208 (4th Cir. 1964); Abbott Laboratories v. Harris, 481 F. Supp. 74, 78 (N.D. Ill. 1979); Tenneco Oil Co. v. Doe, 475 F. Supp. 299, 316 (D. Del. 1979); Quincy Oil Co., Inc. v. FEA, 468 F. Supp. 383, 388 (D. Mass. 1979); Ruppert v. Washington, 366 F. Supp. 686, 690 (D.D.C. 1973), aff'd, 543 F. 2d 417 (D.C. Cir. 1976); Bank of Dearborn v. Saxon, 244 F. Supp. 394, 402-403 (E.D. Mich. 1965); Jarrott v. Scrivener, 225 F. Supp. 827, 829 (D.D.C. 1964); Union Savings Bank of Patchogue v. Saxon, 209 F. Supp. 319 (D.D.C. 1962).
For the foregoing reasons it is hereby
Ordered that defendant’s motion for an order relieving it of the obligation to respond to plaintiff’s discovery is denied, and it is further
Ordered that defendant’s motion in the alternative for an order extending the time within which it must respond to plaintiff’s discovery is also denied, and it is further
Ordered that defendant shall respond to plaintiff’s first request for production of documents within 40 days after December 15, 1980, *60and defendant shall respond to plaintiff’s first interrogatories within 50 days after December 15, 1980.